Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 15 December 2021 for application number 16/942,641. 
Claims 1, 9, and 17 are currently amended.
Claims 1 – 20 are presented for examination.

Response to Amendment
Applicant’s amendment filed 15 December 2021 is sufficient to overcome the double patenting rejection of claims 1 – 7, 9 – 15 and 17 – 19 based upon the Terminal Disclaimer filing; 112 rejection of claims 6 – 8 based upon the arguments; and 103 rejection of claims 1 – 20 based upon the currently amended independent claims and arguments.

Response to Arguments
Applicant’s arguments, filed 15 December 2021, with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC § 103 have been fully considered and are persuasive based on the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Van Lunteren et al., US Pub. No. 2016/0077577 A1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 – 5, 11, 13 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carvounas et al. [hereafter as Carvounas], US Pub. No. 2009/0164789 A1 in view of Van Lunteren et al. [hereafter as Van Lunteren], US Pub. No. 2016/0077577 A1.

As per claim 1, Carvounas discloses a memory device comprising:
a memory unit configured to operate from a memory [memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells)] to a computation unit based on at least one of a storage or a computational [memory component 102 can also comprise an optimized controller component 106 that can facilitate performing functions, tasks, and/or operations, associated with the memory component 102, and can facilitate enabling the memory device 300 to function as a slave to a processor component (e.g., processor component 108, as illustrated in FIG. 1 and described herein) to perform certain functions, tasks, and/or operations offloaded to the memory device 300 by the processor component] [“Turning to FIG. 1, illustrated is a system 100 that can facilitate utilization of a memory component as a slave associated with a host in accordance with an aspect of the subject matter disclosed herein. System 100 can include a memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells) within the memory array 104. In accordance with an aspect, the memory component 102 can comprise non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., static random access memory (SRAM)). It is to be appreciated and understood that, while one memory component 102 is depicted in system 100, the subject innovation is not so limited, as system 100 can include a plurality of memory components 102. Only one memory component 102 is depicted herein for brevity and clarity.”] [para. 0023] [“Turning to FIG. 3, depicted is a diagram of a memory device 300 that can facilitate storage of data and performance of slave functions in accordance with an aspect of the disclosed subject matter. Memory device 300 can include a memory component 102 that can comprise a non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., random access memory (RAM)). The memory component 102 can receive information, including data, commands, and/or other information, which the memory component 102 can process (e.g., store data, execute commands, etc.). The memory component 102 can include a memory array(s) 104 (e.g., as illustrated in FIG. 1 and described herein) that can comprise a plurality of memory cells in which data can be stored. The memory component 102 can also comprise an optimized controller component 106 that can facilitate performing functions, tasks, and/or operations, associated with the memory component 102, and can facilitate enabling the memory device 300 to function as a slave to a processor component (e.g., processor component 108, as illustrated in FIG. 1 and described herein) to perform certain functions, tasks, and/or operations offloaded to the memory device 300 by the processor component. The memory component 102, memory array 104, and optimized controller component 106 each can be the same or similar as, and/or each can contain the same or similar functionality as, respective components more fully described herein, for example, with regard to system 100 and/or system 200.”] [para. 0053] [“Referring to FIG. 2, depicted is a block diagram of a system 200 that can facilitate employing a memory component as a slave associated with a host in accordance with an aspect of the disclosed subject matter. System 200 can comprise of a memory component 102 that can be utilized to store data, and can also be employed as a slave to a host 108. The memory component 102 can include a memory array 104 that can contain a plurality of memory cells, where each memory cell can store one or more bits of data. The memory component 102 can further contain an optimized controller component 106 that can facilitate performing tasks, functions, and/or operations related to the data associated with the memory component 102. The memory component 102 can be associated with a host 108 that can desire storing, retrieving, and/or utilizing data associated with the memory component 102. The memory component 102, memory array 104, optimized controller component 106, and host 108 each can be the same or similar as, and/or can comprise the same or similar respective functionality as, respective components, such as more fully described herein, for example, with regard to system 100.”] [para. 0038].
from a memory to a computation unit based on at least one of a storage requirement or a computational requirement.
Van Lunteren teaches configured to be reconfigured to operate from a memory to a computation unit ["computing memory" may denote a group of coupled calculation elements comprising at least a memory, an access processor and an execution unit. According to one aspect, the computing memory may be regarded as an intelligent memory system with integrated processing capabilities … memory system with integrated processing capabilities which may offload computing requirements from the general purpose processor] based on at least one of a storage requirement or a computational requirement [memory system with integrated processing capabilities which may offload computing requirements from the general purpose processor] [execution unit L1 may be dedicated to specific tasks and computations--e.g., highly repetitive matrix or other repetitive operations] [“The term "computing memory" may denote a group of coupled calculation elements comprising at least a memory, an access processor and an execution unit. According to one aspect, the computing memory may be regarded as an intelligent memory system with integrated processing capabilities. It may not be intermixed with a general purpose processor. The computing memory, according to the present invention, may be coupled to a general purpose processor as a memory system with integrated processing capabilities which may offload computing requirements from the general purpose processor.”] [para. 0025] [“This advantage is a result of integrating and treating the execution unit as part of the memory system and not as a separate CPU. Nevertheless, a CPU may be coupled to the inventive computing memory. In such a case, the execution unit L1 may be dedicated to specific tasks and computations--e.g., highly repetitive matrix or other repetitive operations--while the CPU--or also the execution L2--may process other, more general and statistically more diverse, tasks. In such a scenario, the CPU would treat the memory system/execution unit couple as THE main memory. The existence of the execution unit L1 and L2 (and even L0) may not be transparent to the CPU. The split of tasks between the execution unit(s), as part of the memory system and the CPU, may be managed by a compiler. Such a compiler may generate the respective machine level commands either for the CPU or the memory system, in particular the integrated execution units.”] [para. 0040].
Carvounas and Van Lunteren are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Carvounas with Van Lunteren in order to modify Carvounas for “configured to operate from a memory to a computation unit based on at least one of a storage requirement or a computational requirement” as taught by Van Lunteren.  One of ordinary skill in the art would be motivated to combine Carvounas with Van Lunteren before the effective filing date of the claimed invention to improve a system by providing for the “advantage … of integrating and treating the execution unit as part of the memory system and not as a separate CPU. …, the execution unit L1 may be dedicated to specific tasks and computations”.” [Van Lunteren, para. 0040].


Claim 9 is rejected with like reasoning as claim 1 above, except for the following remaining claim limitations:
a first memory unit; and
a second memory unit,
wherein each of the first and second memory units.
Carvounas discloses a first memory unit [system 100 can include a plurality of memory components 102] [“Turning to FIG. 1, illustrated is a system 100 that can facilitate utilization of a memory component as a slave associated with a host in accordance with an aspect of the subject matter disclosed herein. System 100 can include a memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells) within the memory array 104. In accordance with an aspect, the memory component 102 can comprise non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., static random access memory (SRAM)). It is to be appreciated and understood that, while one memory component 102 is depicted in system 100, the subject innovation is not so limited, as system 100 can include a plurality of memory components 102. Only one memory component 102 is depicted herein for brevity and clarity.”] [para. 0023].; and
a second memory unit [system 100 can include a plurality of memory components 102] [“Turning to FIG. 1, illustrated is a system 100 that can facilitate utilization of a memory component as a slave associated with a host in accordance with an aspect of the subject matter disclosed herein. System 100 can include a memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells) within the memory array 104. In accordance with an aspect, the memory component 102 can comprise non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., static random access memory (SRAM)). It is to be appreciated and understood that, while one memory component 102 is depicted in system 100, the subject innovation is not so limited, as system 100 can include a plurality of memory components 102. Only one memory component 102 is depicted herein for brevity and clarity.”] [para. 0023].
wherein each of the first and second memory units [system 100 can include a plurality of memory components 102] [“Turning to FIG. 1, illustrated is a system 100 that can facilitate utilization of a memory component as a slave associated with a host in accordance with an aspect of the subject matter disclosed herein. System 100 can include a memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells) within the memory array 104. In accordance with an aspect, the memory component 102 can comprise non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., static random access memory (SRAM)). It is to be appreciated and understood that, while one memory component 102 is depicted in system 100, the subject innovation is not so limited, as system 100 can include a plurality of memory components 102. Only one memory component 102 is depicted herein for brevity and clarity.”] [para. 0023].

As per claim 3, Carvounas in view of Van Lunteren discloses the memory device of claim 1, Carvounas discloses wherein the memory unit is configured to receive a job from a host [“The disclosed subject matter relates to systems and/or methods that facilitate employing a memory component (e.g., memory device) as a slave with respect to a host. In one aspect, the memory component can be employed to perform certain tasks or functions that conventionally would be performed by a host. The memory component can act as a peer with respect to the host.”] [para. 0006].

As per claim 4, Carvounas in view of Van Lunteren discloses the memory device of claim 1, Carvounas discloses wherein the memory unit is configured to be controlled by a host configured to perform at least one of job partitioning for, data distribution to, data collection from, or job distribution to, the memory unit [“In one aspect, employing a protocol, the memory component and a host can identify and/or authenticate with respect to each other. The memory component can be queried by host regarding the tasks, functions, and/or operations that the memory component can perform, and the memory component can provide to the host information relating to the tasks, functions, and/or operations (e.g., cryptographic functions, authentication functions, printing functions, searching for sensitive information, searching for e-mails, functions related to a set-top box, etc.) that the memory component can perform. Based in part on the level of authentication, the available functionality of the memory component, and/or the level of sensitivity of the data stored in the memory component, the host can offload specified tasks, functions, and/or operations to the memory component, and the memory component can act as a slave with respect to the host, and the memory component can perform such tasks, functions, and/or operations, which can be related to data (e.g., sensitive information) stored in the memory component. The memory component can provide a result(s) to the host, without providing the host the data, but rather only providing the host the result(s) based in part on the task performed by the memory component. In accordance with another aspect, the memory component and the host each can clean their respective environment, so that no data (e.g., sensitive information) remains after the task, function, and/or operation is completed.”] [para. 0007]. 

As per claim 5, Carvounas in view of Van Lunteren discloses the memory device of claim 1, Carvounas discloses wherein the memory unit comprises DRAM [“Referring again to the memory component 102, the nonvolatile memory can include, but is not limited to…, dynamic RAM (DRAM), synchronous DRAM (SDRAM), double data rate SDRAM (DDR SDRAM), enhanced SDRAM (ESDRAM), Synchlink DRAM (SLDRAM), Rambus direct RAM (RDRAM), direct Rambus dynamic RAM (DRDRAM), and Rambus dynamic RAM (RDRAM).”] [para. 0037].

As per claim 11, Carvounas in view of Van Lunteren discloses the system of claim 9, Carvounas discloses wherein the first memory unit is configured to perform at least a portion of a job according to a workflow [host can activate the desired functionality in the memory and can request memory to perform the desired function(s) with regard to data stored in the memory. An optimized controller component in the memory can facilitate performing the desired function(s) associated with the data to generate a result. The result can be provided to the host] [“The illustrated aspects of the disclosure may also be practiced in distributed computing environments where certain tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules can be located in both local and remote memory storage devices.”] [para. 0100] [“Systems and methods that can facilitate the utilization of a memory as a slave to a host are presented. The host and memory can provide authentication information to each other and respective rights can be granted based in part on the respective authentication information. The host can determine the available functionality of the memory. The host can activate the desired functionality in the memory and can request memory to perform the desired function(s) with regard to data stored in the memory. An optimized controller component in the memory can facilitate performing the desired function(s) associated with the data to generate a result. The result can be provided to the host, while the data and associated information utilized to generate the result can remain in the memory and are cannot be accessed by the host.”] [Abstract] [“Memory component 102 can also include an optimized controller component 106 that can be associated with the memory array 104, and can facilitate access of the memory array 104 and data stored therein. The optimized controller component 106 can facilitate control of the flow of data to and from the memory component 102. In an aspect, the optimized controller component 106 can facilitate execution of operations (e.g., read, write, verify, erase) associated with memory locations in the memory array 104. In another aspect, the optimized controller component 106 can facilitate verifying and/or maintaining the desired charge level(s) associated with data stored in the memory locations in the memory array 104. In accordance with another aspect, the optimized controller component 106 can facilitate performing tasks and/or functions offloaded to the memory component 102 by a host 108.”] [para. 0024], and to forward a remainder of the workflow to the second memory unit after completion of the at least the portion of the job [“The memory component 102 can further include a decoder component 316 that can facilitate decoding data being read from the memory component 102. The decoder component 316 can receive an analog signal associated with data, where the analog signal can be stored in the memory location in the memory array 104, and can facilitate converting the analog signal to a digital signal, so that such digital signal representing the read data can be provided to another component (e.g., processor component) for further processing.”] [para. 0058].
Claim 18 is rejected with like reasoning.

As per claim 13, Carvounas in view of Van Lunteren discloses the system of claim 9, Carvounas discloses wherein the first memory unit is configured to perform a first job corresponding to a first request received by a host, and to provide a result of the first job to the host [memory component 102 can provide the host 108 with information relating to the tasks, functions, and/or operations (e.g., cryptographic functions, authentication functions, searching for sensitive information, searching for e-mail, an aggregation function, an evaluation function, a mathematical function, a print function, a function related to a set-top box, a function related to electronic gaming, a function related processing of digital video or audio, a function to facilitate managing digital rights, etc.) that the memory component 102 can perform] [“In accordance with another aspect, when the host 108 and memory component 102 have mutually authenticated, the host 108 can query (e.g., interrogate) the memory component 102 as to the tasks, functions, and/or operations that the memory component 102 can perform. The memory component 102 can provide the host 108 with information relating to the tasks, functions, and/or operations (e.g., cryptographic functions, authentication functions, searching for sensitive information, searching for e-mail, an aggregation function, an evaluation function, a mathematical function, a print function, a function related to a set-top box, a function related to electronic gaming, a function related processing of digital video or audio, a function to facilitate managing digital rights, etc.) that the memory component 102 can perform. For instance, in one embodiment, the functionality of the memory component 102 can be such that the memory component 102 can perform virtually any task, function, and/or operation that can be performed by the host 108. Based in part on the level of authentication, the available functionality of the memory component 102, and/or the level of sensitivity of the data stored in the memory component 102, the host 108 can determine the task(s), function(s), and/or operation(s) that can be performed by the memory component 102. The host 108 can also determine which task(s), function(s), and/or operation(s) it desires to offload to the memory component 102, where the memory component 102 can act as a slave with respect to the host 108.”] [para. 0028]. 

As per claim 14, Carvounas in view of Van Lunteren discloses the system of claim 13, Carvounas discloses wherein the second memory unit is configured to receive the result of the first job from the host [host 108 can transmit the requested information to the memory component 108] [memory component 102 can further include a decoder component 316 that can facilitate decoding data being read from the memory component 102. The decoder component 316 can receive an analog signal associated with data, where the analog signal can be stored in the memory location in the memory array 104, and can facilitate converting the analog signal to a digital signal, so that such digital signal representing the read data can be provided to another component (e.g., processor component) for further processing] [“To facilitate maintaining the security of such information, the host 108 and the memory component 102 can authenticate against each other by each providing authentication information to the other. Based in part on the authentication information, the memory component 102 and host 108 authenticate with respect to each other. The host 108 interrogates the memory component 102 to determine the tasks, functions, and/or operations that the memory component 102 can perform. The memory component 102 can transmit functionality information to the host 108, wherein one of the functions that the memory component 102 can perform relates to searching for e-mails and retrieving information associated therewith. The host 108 can send an instruction to the memory component 102 to activate the functionality relating to e-mails in the memory component 102.  The memory component 102 can request from the host 108 information that can facilitate performing the e-mail-related function, where the information can relate to the e-mail(s) or associated information (e.g., date(s) of e-mail(s), name(s) of client(s), etc.) desired by the host 108, the tasks (e.g., retrieve particular information from the e-mail(s)) or processes (e.g., perform mathematical operations on respective financial figures from disparate e-mails to produce a result) that the host 108 desires the memory component 102 to perform with respect to the e-mail(s) or associated information, and/or other information. The host 108 can transmit the requested information to the memory component 108. The memory component 102 can also have stored therein information that can facilitate performing the offloaded e-mail-related function.”] [paras. 0033 – 0034] [“The memory component 102 can further include a decoder component 316 that can facilitate decoding data being read from the memory component 102. The decoder component 316 can receive an analog signal associated with data, where the analog signal can be stored in the memory location in the memory array 104, and can facilitate converting the analog signal to a digital signal, so that such digital signal representing the read data can be provided to another component (e.g., processor component) for further processing.”] [para. 0058].
Claim 19 is rejected with like reasoning as claims 13 and 14 above.

As per claim 15, Carvounas in view of Van Lunteren discloses the system of claim 13, Carvounas discloses wherein the second memory unit is configured to receive a second request from the host, and according to at least one of the storage or the computational corresponding to the second request [The host can activate the desired functionality in the memory and can request memory to perform the desired function(s) with regard to data stored in the memory] [It is to be appreciated and understood that, while one memory component 102 is depicted in system 100, the subject innovation is not so limited, as system 100 can include a plurality of memory components 102. Only one memory component 102 is depicted herein for brevity and clarity] [“Systems and methods that can facilitate the utilization of a memory as a slave to a host are presented. The host and memory can provide authentication information to each other and respective rights can be granted based in part on the respective authentication information. The host can determine the available functionality of the memory. The host can activate the desired functionality in the memory and can request memory to perform the desired function(s) with regard to data stored in the memory. An optimized controller component in the memory can facilitate performing the desired function(s) associated with the data to generate a result. The result can be provided to the host, while the data and associated information utilized to generate the result can remain in the memory and are cannot be accessed by the host.”] [Abstract] [“Turning to FIG. 1, illustrated is a system 100 that can facilitate utilization of a memory component as a slave associated with a host in accordance with an aspect of the subject matter disclosed herein. System 100 can include a memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells) within the memory array 104. In accordance with an aspect, the memory component 102 can comprise non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., static random access memory (SRAM)). It is to be appreciated and understood that, while one memory component 102 is depicted in system 100, the subject innovation is not so limited, as system 100 can include a plurality of memory components 102. Only one memory component 102 is depicted herein for brevity and clarity.”] [para. 0023] [“In accordance with an aspect, the memory component 102 can be communicatively connected to the host 108. The connection can be a wired connection (e.g., via a bus) or a wireless connection (e.g., Wi-Fi, Bluetooth, etc.). The memory component 102 can be removable media (e.g., flash stick) and/or can maintain a relatively constant connection to the host 108. In accordance with one embodiment of the disclosed subject matter, the memory component 102 can serve as a slave to the host 108 whereby, along with being used to manage and control the transfer and storage of data between the host 108 and the memory component 102, the memory component 102 can also be utilized to perform certain other tasks, functions, and/or operations that conventionally would be performed by the host 108.”] [para. 0025].
Van Lunteren teaches to be reconfigured according to at least one of the storage requirement or the computational requirement [memory system with integrated processing capabilities which may offload computing requirements from the general purpose processor] [execution unit L1 may be dedicated to specific tasks and computations--e.g., highly repetitive matrix or other repetitive operations] [“The term "computing memory" may denote a group of coupled calculation elements comprising at least a memory, an access processor and an execution unit. According to one aspect, the computing memory may be regarded as an intelligent memory system with integrated processing capabilities. It may not be intermixed with a general purpose processor. The computing memory, according to the present invention, may be coupled to a general purpose processor as a memory system with integrated processing capabilities which may offload computing requirements from the general purpose processor.”] [para. 0025] [“This advantage is a result of integrating and treating the execution unit as part of the memory system and not as a separate CPU. Nevertheless, a CPU may be coupled to the inventive computing memory. In such a case, the execution unit L1 may be dedicated to specific tasks and computations--e.g., highly repetitive matrix or other repetitive operations--while the CPU--or also the execution L2--may process other, more general and statistically more diverse, tasks. In such a scenario, the CPU would treat the memory system/execution unit couple as THE main memory. The existence of the execution unit L1 and L2 (and even L0) may not be transparent to the CPU. The split of tasks between the execution unit(s), as part of the memory system and the CPU, may be managed by a compiler. Such a compiler may generate the respective machine level commands either for the CPU or the memory system, in particular the integrated execution units.”] [para. 0040].

As per claim 16, Carvounas in view of Van Lunteren discloses the system of claim 9, Carvounas discloses wherein the first memory unit [system 100 can include a plurality of memory components 102] is configured as the memory [memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells) within the memory array 104], and the second memory unit [system 100 can include a plurality of memory components 102] is configured as the computation unit [memory component 102 can also be utilized to perform certain other tasks, functions, and/or operations] [“… System 100 can include a memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells) within the memory array 104. In accordance with an aspect, the memory component 102 can comprise non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., static random access memory (SRAM)). It is to be appreciated and understood that, while one memory component 102 is depicted in system 100, the subject innovation is not so limited, as system 100 can include a plurality of memory components 102. Only one memory component 102 is depicted herein for brevity and clarity.”] [para. 0023] The memory component 102 can be removable media (e.g., flash stick) and/or can maintain a relatively constant connection to the host 108. In accordance with one embodiment of the disclosed subject matter, the memory component 102 can serve as a slave to the host 108 whereby, along with being used to manage and control the transfer and storage of data between the host 108 and the memory component 102, the memory component 102 can also be utilized to perform certain other tasks, functions, and/or operations that conventionally would be performed by the host 108.”] [para. 0025].
Van Lunteren teaches computation [memory system with integrated processing capabilities which may offload computing requirements from the general purpose processor] [execution unit L1 may be dedicated to specific tasks and computations--e.g., highly repetitive matrix or other repetitive operations] [“The term "computing memory" may denote a group of coupled calculation elements comprising at least a memory, an access processor and an execution unit. According to one aspect, the computing memory may be regarded as an intelligent memory system with integrated processing capabilities. It may not be intermixed with a general purpose processor. The computing memory, according to the present invention, may be coupled to a general purpose processor as a memory system with integrated processing capabilities which may offload computing requirements from the general purpose processor.”] [para. 0025] [“This advantage is a result of integrating and treating the execution unit as part of the memory system and not as a separate CPU. Nevertheless, a CPU may be coupled to the inventive computing memory. In such a case, the execution unit L1 may be dedicated to specific tasks and computations--e.g., highly repetitive matrix or other repetitive operations--while the CPU--or also the execution L2--may process other, more general and statistically more diverse, tasks. In such a scenario, the CPU would treat the memory system/execution unit couple as THE main memory. The existence of the execution unit L1 and L2 (and even L0) may not be transparent to the CPU. The split of tasks between the execution unit(s), as part of the memory system and the CPU, may be managed by a compiler. Such a compiler may generate the respective machine level commands either for the CPU or the memory system, in particular the integrated execution units.”] [para. 0040].

Claim 17 is rejected with like reasoning as claims 1, 9, and 11 above.

As per claim 20, Carvounas in view of Van Lunteren discloses the method of claim 19, Carvounas discloses further comprising: the second memory unit according to at least one of the storage or the computational corresponding to the remainder of the workflow [another component (e.g., processor component) for further processing] [“The memory component 102 can further include a decoder component 316 that can facilitate decoding data being read from the memory component 102. The decoder component 316 can receive an analog signal associated with data, where the analog signal can be stored in the memory location in the memory array 104, and can facilitate converting the analog signal to a digital signal, so that such digital signal representing the read data can be provided to another component (e.g., processor component) for further processing.”] [para. 0058].
Van Lunteren teaches to be reconfigured according to at least one of the storage requirement or the computational requirement [memory system with integrated processing capabilities which may offload computing requirements from the general purpose processor] [execution unit L1 may be dedicated to specific tasks and computations--e.g., highly repetitive matrix or other repetitive operations] [“The term "computing memory" may denote a group of coupled calculation elements comprising at least a memory, an access processor and an execution unit. According to one aspect, the computing memory may be regarded as an intelligent memory system with integrated processing capabilities. It may not be intermixed with a general purpose processor. The computing memory, according to the present invention, may be coupled to a general purpose processor as a memory system with integrated processing capabilities which may offload computing requirements from the general purpose processor.”] [para. 0025] [“This advantage is a result of integrating and treating the execution unit as part of the memory system and not as a separate CPU. Nevertheless, a CPU may be coupled to the inventive computing memory. In such a case, the execution unit L1 may be dedicated to specific tasks and computations--e.g., highly repetitive matrix or other repetitive operations--while the CPU--or also the execution L2--may process other, more general and statistically more diverse, tasks. In such a scenario, the CPU would treat the memory system/execution unit couple as THE main memory. The existence of the execution unit L1 and L2 (and even L0) may not be transparent to the CPU. The split of tasks between the execution unit(s), as part of the memory system and the CPU, may be managed by a compiler. Such a compiler may generate the respective machine level commands either for the CPU or the memory system, in particular the integrated execution units.”] [para. 0040].


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Carvounas et al. [hereafter as Carvounas], US Pub. No. 2009/0164789 A1 in view of Van Lunteren et al. [hereafter as Van Lunteren], US Pub. No. 2016/0077577 A1 as applied to claims 1 and 9 above, and further in view of Takeda [hereafter as Takeda], US Pub. No. 2016/0275017 A1.

As per claim 2, Carvounas in view of Van Lunteren discloses the memory device of claim 1, Carvounas discloses wherein the memory unit is further configured to be reconfigured to operate as both the memory [memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells)] and the computation unit as a memory-computation unit [memory component 102 can also comprise an optimized controller component 106 that can facilitate performing functions, tasks, and/or operations, associated with the memory component 102, and can facilitate enabling the memory device 300 to function as a slave to a processor component (e.g., processor component 108, as illustrated in FIG. 1 and described herein) to perform certain functions, tasks, and/or operations offloaded to the memory device 300 by the processor component] [“Turning to FIG. 1, illustrated is a system 100 that can facilitate utilization of a memory component as a slave associated with a host in accordance with an aspect of the subject matter disclosed herein. System 100 can include a memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells) within the memory array 104. In accordance with an aspect, the memory component 102 can comprise non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., static random access memory (SRAM)). It is to be appreciated and understood that, while one memory component 102 is depicted in system 100, the subject innovation is not so limited, as system 100 can include a plurality of memory components 102. Only one memory component 102 is depicted herein for brevity and clarity.”] [para. 0023] [“Turning to FIG. 3, depicted is a diagram of a memory device 300 that can facilitate storage of data and performance of slave functions in accordance with an aspect of the disclosed subject matter. Memory device 300 can include a memory component 102 that can comprise a non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., random access memory (RAM)). The memory component 102 can receive information, including data, commands, and/or other information, which the memory component 102 can process (e.g., store data, execute commands, etc.). The memory component 102 can include a memory array(s) 104 (e.g., as illustrated in FIG. 1 and described herein) that can comprise a plurality of memory cells in which data can be stored. The memory component 102 can also comprise an optimized controller component 106 that can facilitate performing functions, tasks, and/or operations, associated with the memory component 102, and can facilitate enabling the memory device 300 to function as a slave to a processor component (e.g., processor component 108, as illustrated in FIG. 1 and described herein) to perform certain functions, tasks, and/or operations offloaded to the memory device 300 by the processor component. The memory component 102, memory array 104, and optimized controller component 106 each can be the same or similar as, and/or each can contain the same or similar functionality as, respective components more fully described herein, for example, with regard to system 100 and/or system 200.”] [para. 0053] [“Referring to FIG. 2, depicted is a block diagram of a system 200 that can facilitate employing a memory component as a slave associated with a host in accordance with an aspect of the disclosed subject matter. System 200 can comprise of a memory component 102 that can be utilized to store data, and can also be employed as a slave to a host 108. The memory component 102 can include a memory array 104 that can contain a plurality of memory cells, where each memory cell can store one or more bits of data. The memory component 102 can further contain an optimized controller component 106 that can facilitate performing tasks, functions, and/or operations related to the data associated with the memory component 102. The memory component 102 can be associated with a host 108 that can desire storing, retrieving, and/or utilizing data associated with the memory component 102. The memory component 102, memory array 104, optimized controller component 106, and host 108 each can be the same or similar as, and/or can comprise the same or similar respective functionality as, respective components, such as more fully described herein, for example, with regard to system 100.”] [para. 0038].
Van Lunteren teaches computation [memory system with integrated processing capabilities which may offload computing requirements from the general purpose processor] [execution unit L1 may be dedicated to specific tasks and computations--e.g., highly repetitive matrix or other repetitive operations] [“The term "computing memory" may denote a group of coupled calculation elements comprising at least a memory, an access processor and an execution unit. According to one aspect, the computing memory may be regarded as an intelligent memory system with integrated processing capabilities. It may not be intermixed with a general purpose processor. The computing memory, according to the present invention, may be coupled to a general purpose processor as a memory system with integrated processing capabilities which may offload computing requirements from the general purpose processor.”] [para. 0025] [“This advantage is a result of integrating and treating the execution unit as part of the memory system and not as a separate CPU. Nevertheless, a CPU may be coupled to the inventive computing memory. In such a case, the execution unit L1 may be dedicated to specific tasks and computations--e.g., highly repetitive matrix or other repetitive operations--while the CPU--or also the execution L2--may process other, more general and statistically more diverse, tasks. In such a scenario, the CPU would treat the memory system/execution unit couple as THE main memory. The existence of the execution unit L1 and L2 (and even L0) may not be transparent to the CPU. The split of tasks between the execution unit(s), as part of the memory system and the CPU, may be managed by a compiler. Such a compiler may generate the respective machine level commands either for the CPU or the memory system, in particular the integrated execution units.”] [para. 0040].
However, Carvounas and Van Lunteren do not explicitly disclose hybrid unit.
Takeda teaches hybrid unit [the reconfigurable memory 22 … has a hybrid structure including a cache memory region and a TLB region] [“In a third embodiment, a portion of the reconfigurable memory 22 is used as a cache memory and at least a part of the remaining portion of the reconfigurable memory 22 is used as a TLB. That is, the reconfigurable memory 22 according to the third embodiment has a hybrid structure including a cache memory region and a TLB region. A processor system 2 including a memory system 1 according to the third embodiment has the same structure as that illustrated in FIG. 10.  FIG. 20 is a block diagram illustrating an example of the internal structure of the reconfigurable memory 22 according to the third embodiment. The reconfigurable memory 22 illustrated in FIG. 20 includes a reconfigurable memory array 26, an L2 cache controller 27, and an L3 TLB controller 28. In the reconfigurable memory array 26, the entire memory region can be used as the L2 cache 9 or the L3 TLB 20. In addition, a portion of the memory region can be used as the L2 cache 9 and at least a part of the remaining portion of the memory region can be used as the L3 TLB 20.”] [paras. 0140 – 0143] [“1. In a case in which the reconfigurable memory 22 is used as the L2 cache 9, when an L2 TLB miss has a great effect on the processing performance of the processor 3, the reconfiguration controller 21 changes the mode to the TLB mode. For example, when it is determined that the improvement of the processing performance by the cache hit frequency of the L2 cache 9 is less than the deterioration of the processing performance by the miss frequency information of the L2 TLB 24, the reconfiguration controller 21 may change the mode to the TLB mode. Specifically, when the miss frequency information of the L2 TLB 24 is equal to or greater than a set threshold value and the cache hit frequency information of the L2 cache 9 is equal to or less than the set threshold value, the reconfiguration controller 21 may change the mode to the TLB mode. The miss frequency information of the L2 TLB 24 may be directly compared with the hit frequency information of the L2 cache 9. For example, when the miss .frequency information of the L2 TLB 24 is more than the hit frequency information of the L2 cache 9, the reconfiguration controller 21 may change the mode to the TLB mode.”] [para. 0122].
Carvounas, Van Lunteren, and Takeda are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Carvounas and Van Lunteren with Takeda in order to modify Carvounas and Van Lunteren for “hybrid unit” as taught by Takeda.  One of ordinary skill in the art would be motivated to combine Carvounas and Van Lunteren with Takeda before the effective filing date of the claimed invention to improve a system by providing for the ability of the “improvement of the processing performance”. [Takeda, para. 0122].
Claim 10 is rejected with like reasoning.


Claims 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Carvounas et al. [hereafter as Carvounas], US Pub. No. 2009/0164789 A1 in view of Van Lunteren et al. [hereafter as Van Lunteren], US Pub. No. 2016/0077577 A1 as applied to claim 1 above, and further in view of Riddle et al. [hereafter as Riddle], US Pub. No. 2012/0017037 A1.

As per claim 6, Carvounas in view of Van Lunteren discloses the memory device of claim 1, Carvounas discloses wherein the memory unit comprises a plurality of memory units [“Turning to FIG. 1, illustrated is a system 100 that can facilitate utilization of a memory component as a slave associated with a host in accordance with an aspect of the subject matter disclosed herein. System 100 can include a memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells) within the memory array 104. In accordance with an aspect, the memory component 102 can comprise non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., static random access memory (SRAM)). It is to be appreciated and understood that, while one memory component 102 is depicted in system 100, the subject innovation is not so limited, as system 100 can include a plurality of memory components 102. Only one memory component 102 is depicted herein for brevity and clarity.”] [para. 0023].
However, Carvounas and Van Lunteren do not explicitly disclose memory units arranged in a scalable cluster architecture.
Riddle teaches memory units arranged in a scalable cluster architecture [“Advantageously, embodiments of the invention also provide for flash memory that is accessible by applications without the overhead of Input/Output subsystem operations, as is the case typically with, for example, magnetic disk storage. This overhead consumes time and CPU cycles and wastes storage and interconnect bandwidth due to the large fixed-block-sized operations. A lightweight access method is desired to allow the performance potential of flash memory to manifest in scalable cluster systems.”] [para. 0194].

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Carvounas and Van Lunteren with Riddle in order to modify Carvounas and Van Lunteren for “memory units arranged in a scalable cluster architecture” as taught by Riddle.  One of ordinary skill in the art would be motivated to combine Carvounas and Van Lunteren with Riddle before the effective filing date of the claimed invention to improve a system by providing a “lightweight access method … to allow the performance potential of … memory to manifest in scalable cluster systems.” [Riddle, para. 0194].

As per claim 7, Carvounas in view of Van Lunteren and further in view of Riddle discloses the memory device of claim 6, Carvounas discloses wherein a first memory unit from among the memory units is configured to perform a first portion of a job [memory component 102 can further include a decoder component 316 that can facilitate decoding data being read from the memory component 102. The decoder component 316 can receive an analog signal associated with data, where the analog signal can be stored in the memory location in the memory array 104, and can facilitate converting the analog signal to a digital signal, so that such digital signal representing the read data can be provided to another component (e.g., processor component) for further processing] and a second memory unit from among the memory units is configured to perform a second portion of the job [another component (e.g., processor component) for further processing] [system 100 can include a plurality of memory components 102. Only one memory component 102 is depicted herein for brevity and clarity], in response to the first and second memory units being unavailable to perform an entirety of the job or being incapable of performing the entirety of the job [Examiner is interpreting that data being provided to another component for further processing as reading on the limitation of a memory unit being “unavailable to perform an entirety of the job” because another component is utilized for further processing of a job] memory component 102 can further include a decoder component 316 that can facilitate decoding data being read from the memory component 102. The decoder component 316 can receive an analog signal associated with data, where the analog signal can be stored in the memory location in the memory array 104, and can facilitate converting the analog signal to a digital signal, so that such digital signal representing the read data can be provided to another component (e.g., processor component) for further processing] [“Turning to FIG. 1, illustrated is a system 100 that can facilitate utilization of a memory component as a slave associated with a host in accordance with an aspect of the subject matter disclosed herein. System 100 can include a memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells) within the memory array 104. In accordance with an aspect, the memory component 102 can comprise non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., static random access memory (SRAM)). It is to be appreciated and understood that, while one memory component 102 is depicted in system 100, the subject innovation is not so limited, as system 100 can include a plurality of memory components 102. Only one memory component 102 is depicted herein for brevity and clarity.”] [para. 0023] [“Systems and methods that can facilitate the utilization of a memory as a slave to a host are presented. The host and memory can provide authentication information to each other and respective rights can be granted based in part on the respective authentication information. The host can determine the available functionality of the memory. The host can activate the desired functionality in the memory and can request memory to perform the desired function(s) with regard to data stored in the memory. An optimized controller component in the memory can facilitate performing the desired function(s) associated with the data to generate a result. The result can be provided to the host, while the data and associated information utilized to generate the result can remain in the memory and are cannot be accessed by the host.”] [Abstract] [“Memory component 102 can also include an optimized controller component 106 that can be associated with the memory array 104, and can facilitate access of the memory array 104 and data stored therein. The optimized controller component 106 can facilitate control of the flow of data to and from the memory component 102. In an aspect, the optimized controller component 106 can facilitate execution of operations (e.g., read, write, verify, erase) associated with memory locations in the memory array 104. In another aspect, the optimized controller component 106 can facilitate verifying and/or maintaining the desired charge level(s) associated with data stored in the memory locations in the memory array 104. In accordance with another aspect, the optimized controller component 106 can facilitate performing tasks and/or functions offloaded to the memory component 102 by a host 108.”] [para. 0024] [“The memory component 102 can further include a decoder component 316 that can facilitate decoding data being read from the memory component 102. The decoder component 316 can receive an analog signal associated with data, where the analog signal can be stored in the memory location in the memory array 104, and can facilitate converting the analog signal to a digital signal, so that such digital signal representing the read data can be provided to another component (e.g., processor component) for further processing.”] [para. 0058] [“Turning to FIG. 8, illustrated is a methodology 800 that can facilitate performing tasks on secured data associated with a memory in accordance with an aspect of the disclosed subject matter. For instance, the secured data can be data stored in a memory component (e.g., 102) and can include a subset of data that is deemed sensitive information (e.g., personal, confidential, financial, proprietary, trade secrets, etc.). At 802, a slave (e.g., memory component) can be instructed to perform one or more tasks (e.g., processes) associated with sensitive data. The tasks that the memory component can be instructed to perform can involve sensitive data and or other data associated with the sensitive data (e.g., sensitive data is in same file as other data, sensitive data is metadata associated with other data, etc.). In one aspect, the slave can be a memory component that has mutually authenticated with a host. The host can receive information relating the types of tasks that the memory component has the functionality to perform, where the tasks that can be performed by the memory component can include tasks, functions, and/or operations that extend beyond conventional memory devices (e.g., extend beyond facilitating reads, writes, and erases to/from the memory). The tasks that can be performed on the data (e.g., stored data) by the memory component can be virtually any task that can be performed by the host, where the tasks assigned by the host can be based in part on the level of authentication of, or the level of rights (e.g., management rights) granted to, the memory component. For example, the memory component can search for data (e.g., e-mails, audio files, video files, etc.) in its memory array (e.g., 104), where the search is managed and performed by the memory component, not the host; the memory component can manage printing or facilitating printing of data stored in the memory component, or processed results associated with such data, where the printing can be managed by the memory component; the memory component can perform cryptographic functions on the stored data, where the secure data (e.g., encrypted data) and the cryptographic protocol that is utilized to encrypt/decrypt the data are stored in the memory component, and the memory component can decrypt the stored data and can provide a result (e.g., decrypted data) to the host, without the host having access to the stored data or the cryptographic protocol, etc. For instance, a video file (e.g., movie) can be encrypted and stored in the memory component, and, in order to facilitate securing the video file and/or the cryptographic protocol, it can be desirable to offload the decrypting of the video file to the memory component and having the memory component perform the decryption using the cryptographic protocol, so the cryptographic protocol and/or encrypted data is not provided to the host”] [paras. 0087 – 0088].

As per claim 8, Carvounas in view of Van Lunteren and further in view of Riddle discloses the memory device of claim 6, Carvounas discloses wherein at least one of the memory units [system 100 can include a plurality of memory components 102] is configured as the computation unit [“The memory component 102 can also comprise an optimized controller component 106 that can facilitate performing functions, tasks, and/or operations, associated with the memory component 102, and can facilitate enabling the memory device 300 to function as a slave to a processor component (e.g., processor component 108, as illustrated in FIG. 1 and described herein) to perform certain functions, tasks, and/or operations offloaded to the memory device 300 by the processor component.”] [para. 0053], and at least another one of the memory units is configured as the memory [“Memory device 300 can include a memory component 102 that can comprise a non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., random access memory (RAM)). The memory component 102 can receive information, including data, commands, and/or other information, which the memory component 102 can process (e.g., store data, execute commands, etc.). The memory component 102 can include a memory array(s) 104 (e.g., as illustrated in FIG. 1 and described herein) that can comprise a plurality of memory cells in which data can be stored. “] [para. 0053] [“Turning to FIG. 1, illustrated is a system 100 that can facilitate utilization of a memory component as a slave associated with a host in accordance with an aspect of the subject matter disclosed herein. System 100 can include a memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells) within the memory array 104. In accordance with an aspect, the memory component 102 can comprise non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., static random access memory (SRAM)). It is to be appreciated and understood that, while one memory component 102 is depicted in system 100, the subject innovation is not so limited, as system 100 can include a plurality of memory components 102. Only one memory component 102 is depicted herein for brevity and clarity.”] [para. 0023].


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Carvounas et al. [hereafter as Carvounas], US Pub. No. 2009/0164789 A1 in view of Van Lunteren et al. [hereafter as Van Lunteren], US Pub. No. 2016/0077577 A1 as applied to claim 9 above, and further in view of Avraham et al. [hereafter as Avraham], US Pub. No. 2005/0027928 A1.

As per claim 12, Carvounas in view of Van Lunteren discloses the system of claim 9, Carvounas discloses wherein the first and second memory units are configured to communicate [“The host 108 can include a processor component 202 (e.g., host processor) that can be can be an applications processor that can manage communications and run applications. In one aspect, the processor component 202 can be a processor that can be utilized by a computer, a mobile handset, personal digital assistant (PDA), or virtually any other electronic device. The processor component 202 can generate commands, such as read commands, write commands, and/or erase commands that can be executed respectively to read data from, write data to, and/or erase data from the memory component 102. Data being written to or read from memory component 102 can be communicated or transmitted between the memory component 102 and the processor component 202 and/or other components (not shown) via a bus (e.g., system bus), which can be a multi-bit bus, for example, and/or via a wireless connection (e.g., Bluetooth, Wi-Fi, etc.).”] [para. 0039] [“The aforementioned systems and/or devices have been described with respect to interaction between several components. It should be appreciated that such systems and components can include those components or sub-components specified therein, some of the specified components or sub-components, and/or additional components. Sub-components could also be implemented as components communicatively coupled to other components rather than included within parent components. Further yet, one or more components and/or sub-components may be combined into a single component providing aggregate functionality. The components may also interact with one or more other components not specifically described herein for the sake of brevity, but known by those of skill in the art.”] [para. 0072].

Avraham teaches configured to communicate with each other using an asynchronous communications protocol [“Returning now to the drawings, FIG. 3 is a high-level block diagram of a memory device 70 of the present invention. Device 70 includes two dies 72 and 74. Fabricated on die 74 is a NAND flash memory 76. Fabricated on die 72 are a controller 78 for NAND flash memory 76 and a SDRAM 80. Controller 78 is similar to prior art controller 32. There are three principal differences between controller 78 and controller 32. The first difference is that in addition to communicating with NAND flash memory 76 (via an internal bus 84), controller 78 also communicates directly with SDRAM 80, for example in a direct memory access (DMA) mode. The second difference is that controller 78 can act as a "short" that passes signals directly between the CPU 112 of a host system 110 that includes memory device 70 (see FIG. 4 as described below) and SDRAM 80, with no change to the signals. The third difference is that the signals that controller 78 uses to communicate with an external host system are the signals appropriate to SDRAM 80. Some of these signals are illustrated to the left of device 70. In terms of the functional blocks of controller 78, the only functional block of controller 78 that differs substantially from the corresponding functional block of controller 32 is the system interface block. Unlike system interface block 38 of controller 32, which supports communication according to a protocol appropriate to a synchronous/asynchronous memory such as a NOR flash memory, system interface block 82 of controller 78 supports communication according to a protocol appropriate to SDRAM 80. Therefore, the only functional block of controller 78 that is illustrated in FIG. 3 is system interface block 82. It will be clear to those skilled in the art what additional functionality is required in controller 78 to support direct access such as DMA to SDRAM 80. Therefore, this direct access support functionality is not detailed herein.”] [para. 0077].
Carvounas, Van Lunteren, and Avraham are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Carvounas and Van Lunteren with Avraham in order to modify Carvounas and Van Lunteren where “an asynchronous communications protocol is used” as taught by Avraham.  One of ordinary skill in the art would be motivated to combine Carvounas and Van Lunteren with Avraham before the effective filing date of the claimed invention to improve a system by providing for the ability where a “controller … supports communication according to a protocol appropriate to a synchronous/asynchronous memory”. [Avraham, para. 0077].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135